Title: To James Madison from Phinehas Drinkwater and Others, [18 July 1809]
From: Drinkwater, Phinehas
To: Madison, James


[18 July 1809]
Know all men by these presents that we the Undersigned American masters and Supercargoes Citizens of the United States of North America who are now with our Vessells their Cargoes and Crews either under a Sentence of Condemnation or detained in his Danish Majestys Kingdom of Norway have according to the powers we believe Vested in us by the laws of the United States, made constituted and appointed and by these presents do make constitute and appoint Peter Isaackson Esquire of Christiansand in the said Kingdom of Norway merchant to act as an agent for the said United States untill the pleasure of our Goverment can be known vesting him the said Peter Isaackson Esqr. with all that Consular power and authority which by the laws of the United States we may be (under our present unprecedented and alarming circumstances) vested with or permitted to exercise, or convey for the express purpose of supplying the wants and protecting the rights of the Seamen on board our several ships so long as they may be detained in Norway and untill they can either be again employed in our service or safely returned to their Country, and in case the powers hereby conveyed by us to him the said Peter Isaackson Esquire should not constitute to him a legal claim upon the Goverment of the United States, conformably to the laws by them made and provided in such cases we do faithfully by these presents bind and oblige ourselves jointly together with our owners, Shippers and employers to make good and pay or caused to be paid unto him the said Peter Isaackson Esqr. all or any part of the necessary disbursments, agencies or commissions arising out of these powers which our said Goverment may not acknowledge in such fair and equitable proportions as the seperate claims of our respective crews may constitute together with Interest thereon untill the same shall be paid. In witness whereof we have hereunto severally and voluntarily signed our names at Christiansand this 18th. day July 1809 and of the Independence the 34th.
